t c memo united_states tax_court alfred j martin petitioner v commissioner of internal revenue respondent docket no 13419-02l filed date patricia tucker for petitioner anne w durning and james e cannon for respondent supplemental memorandum opinion marvel judge on date pursuant to rule petitioner filed a timely motion for reconsideration of this court’s memorandum opinion in martin v commissioner tcmemo_2003_288 martin ii 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure in martin ii we affirmed respondent’s determination to proceed with collection by levy and as relevant to our discussion herein we concluded that although the petition filed on petitioner’s behalf in martin v commissioner tcmemo_2000_187 38_fedappx_980 4th cir was unauthorized and petitioner’s copy of the joint notice_of_deficiency was not attached the petition placed a proceeding in respect of the deficiency on this court’s docket and suspended the statutory limitations_period for assessment the limitations_period in his motion petitioner alleges that our opinion in martin ii made material factual errors in conflict with the facts found in martin i and made material errors in analysis of the cases relied upon by both parties this supplemental memorandum opinion addresses those allegations background we adopt the findings_of_fact in our prior memorandum opinion martin ii for convenience and clarity we repeat below the facts necessary for the disposition of this motion on date petitioner and his wife at the time amilu filed a joint federal_income_tax return for the joint_return on date respondent issued notices of deficiency to petitioner and amilu with respect to the joint_return on date jeffrey berg an attorney representing limited partners in tax_shelter litigation filed a petition with this court on behalf of petitioner and amilu seeking a redetermination of their deficiency mr berg attached to the petition a copy of amilu’s notice in martin i we granted petitioner’s request to dismiss him from the deficiency case for lack of jurisdiction concluding that petitioner did not file authorize the filing of or ratify the filing of the petition mr berg signed and submitted on date respondent assessed petitioner’s share of the joint deficiency and sent petitioner a notice of balance due on date respondent issued a final notice--notice of intent to levy and notice of your right to a hearing on date petitioner timely submitted form request for a collection_due_process_hearing requesting a hearing under sec_6330 at the sec_6330 hearing petitioner’s counsel argued that the limitations_period had expired before respondent assessed petitioner’s income_tax_liability petitioner’s counsel raised no other issues although counsel expressed interest in discussing an installment_agreement if the appeals officer rejected his limitations argument 2on date at petitioner’s request mr berg had filed a petition for redetermination of petitioner’s and income_tax deficiencies on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the notice_of_determination appeals officer mares determined among other things that the limitations_period had not expired prior to respondent’s assessment of petitioner’s income_tax_liability and collection by levy was appropriate under the circumstances discussion reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 this court has discretion whether to grant a motion for reconsideration and will not do so unless the moving party shows unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner supra pincite i the alleged material factual errors in his motion for reconsideration petitioner alleges that our opinion in martin ii either held or strongly inferred facts in conflict with the facts as found in martin i or contrary to the stipulation filed in martin ii and those errors were material to the court’s reasoning and conclusion the first such error identified by petitioner is our statement that mr berg was petitioner’s counsel in a related deficiency case petitioner contends that our statement equated with a finding contrary to martin i that mr berg was authorized to file the petition on petitioner’s behalf in the deficiency case in so arguing petitioner misreads martin ii which clearly provided that petitioner did not file authorize the filing of or ratify the filing of the petition mr berg signed and submitted furthermore our holding with respect to the unauthorized petition’s effect on the limitations_period stated that although petitioner did not authorize mr berg to file the petition the petition nevertheless placed a ‘proceeding in respect of the deficiency’ on our docket and suspended the limitations_period emphasis added petitioner asserts as our second error that a footnoted portion of our discussion in martin ii conflicts with the findings_of_fact in martin i in martin ii we stated in footnote that congress did not intend the expiration of the limitations_period during the period that a defective petition is pending before the court to disable the commissioner’s power to assess and collect the disputed tax according to petitioner this observation implies that petitioner intentionally let the case linger until the statute_of_limitations would have run and conflicts with the court’s finding in martin i that petitioner did not know of the unauthorized petition until the time when he moved for its dismissal again we disagree with petitioner’s reading of martin ii we made no factual finding that petitioner knew of the unauthorized petition and intentionally left it pending furthermore our discussion of this particular policy concern did not use language accusing petitioner of intentionally attempting to sidestep the limitations_period as our third error petitioner contends that by acknowledging in footnote the policy implication of the strong presumption of authority afforded counsel when filing a petition in this court we found that the presumption was not overcome here a finding in conflict with martin i petitioner’s interpretation of our discussion is nonsensical we did not make any finding in footnote with respect to whether petitioner overcame a presumption of authority moreover throughout the opinion we described the petition’s filing as unauthorized ii the alleged material errors in analysis of the cases in addition to allegations that we made substantial errors of fact in martin ii petitioner alleges that we made material errors of law we address petitioner’s allegations below first petitioner asserts that we misinterpreted the case law in support of our holding that mr berg’s failure to attach petitioner’s copy of the joint notice_of_deficiency to the unauthorized petition did not invalidate the petition in particular petitioner alleges that we misread 90_tc_142 66_tc_105 and 48_tc_918 we have previously rejected petitioner’s legal arguments on this issue not only in martin ii but also in a prior proceeding that arose out of martin i see rothhammer v commissioner tcmemo_2001_46 a motion for reconsideration is not the appropriate forum for rehashing these arguments see estate of quick v commissioner supra pincite second petitioner challenges our application of 46_tc_56 to the limitations_period issue petitioner argues that martin ii distinguished the facts in eversole from petitioner’s case and improperly treated mr berg’s filing of the petition as authorized on the contrary martin ii treated the petition as unauthorized and addressed petitioner’s attempt in his reply brief to distinguish eversole from martin ii by emphasizing the close relationship between the unauthorized filer and the taxpayer in eversole iii conclusion we have considered petitioner’s remaining arguments and to the extent not discussed above find those arguments to be irrelevant moot or without merit petitioner has failed to demonstrate unusual circumstances or substantial errors of fact or law accordingly we will deny petitioner’s motion for reconsideration to reflect the foregoing an appropriate order denying petitioner’s motion for reconsideration will be issued
